Citation Nr: 0712358	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for cervical 
spondylosis C5-6 with degenerative disc disease.

2.  Entitlement to service connection for cervical 
spondylosis C5-6 with degenerative disc disease.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active service from July 1982 to July 1986, 
and was a member of the Air National Guard from June 1997 to 
December 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the Fargo, North 
Dakota Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the RO has identified a September 2003 
rating decision as the decision on appeal from a December 
2002 claim.  However, the Board finds that the veteran 
essentially expressed disagreement with the April 2001 
decision in a July 2001 statement and has continued to 
prosecute his January 2001 claim since that time although 
additional rating action was subsequently accomplished in 
October 2001, August 2002 and in September 2003.  However, a 
statement of the case was issued in January 2004 and the 
veteran's substantive appeal was received in February 2004.  

The matter of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
has been raised.  The Board refers this matter to the RO for 
appropriate action. 

The issue of service connection for cervical spondylosis C5-
6, with degenerative disc disease, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a May 1998 decision, the RO denied service connection 
for cervical spondylosis C5-6 with degenerative disc disease.  
A notice of disagreement was not received within the 
subsequent one-year period.

2.  Since the RO's May 1998 decision, evidence has been 
received which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's May 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's July 1998 rating decision; thus, the claim for service 
connection for cervical spondylosis C5-6, with degenerative 
disc disease, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.

Background and Evidence

In a July 1998 rating decision, the RO denied service 
connection for cervical spondylosis C5-6, with degenerative 
disc disease.  The veteran's claim was denied on the basis 
that, "The evidence does not show a neck condition or 
headaches following the accident in service or shortly 
thereafter and the claim to establish service connection for 
these conditions is not well grounded."  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's July 1998 rating decision is 
final.  38 U.S.C.A. § 7105.


Law and Regulations

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims(Court) Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO denied service connection for cervical spondylosis C5-6, 
with degenerative disc disease, on the basis that there was 
no residual disability of the cervical spine after an 
inservice accident.  Thus, there was no chronicity of 
symptomatology or nexus to a current disability.  The July 
1998 RO decision is final.  38 U.S.C.A. § 7105.  

Discussion and Analysis

Since the prior final decision, evidence has been added to 
the claims file.  In a statement dated in September 2001 and 
received in October 2001, the veteran's private physician 
from the Dakota Clinic stated, "it is my opinion that the 
patient's neck problem was most likely related to the injury 
suffered in the early 1980's, that got progressively worse, 
finally to the point of requiring surgery and then developing 
into a chronic pain syndrome, with basically ongoing 
symptomatology and his inability to be employed."

The Board finds that the veteran has submitted new and 
material evidence.  Specifically, the September 2001 letter 
from the physician at the Dakota Clinic includes competent 
evidence that cures a prior evidentiary defect.  The 
veteran's private physician opined that the veteran's current 
neck disability "was most likely related to the injury 
suffered [in the military]."  Thus, the statement also 
presents an etiological causal nexus between the veteran's 
current disability and an injury incurred while in service.  
Moreover, the issue of chronicity was addressed as well, with 
the physician stating that the possibility exists that the 
veteran's current condition became "progressively worse" 
over time.  At the time of the prior final decision, there 
was no competent medical evidence of a nexus between service 
and cervical spondylosis C5-6 with degenerative disc disease.  
Thus, this additional evidence is neither cumulative nor 
redundant.

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Accordingly, since the RO's May 1998 decision, evidence has 
been received which has not been previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
cervical spondylosis C5-6, with degenerative disc disease, is 
granted.


REMAND

The September 2001 correspondence from the Dakota Clinic 
proffered a medical opinion linking the veteran's current 
cervical spine disability to the veteran's in-service 
accident.  This physician provided a rationale for this 
statement, and he indicated the current diagnosis.  However, 
it is not clear as to whether the physician had reviewed the 
veteran's claims file.

Prior to the September 2001 letter, the veteran was afforded 
a VA examination in March 1998.  In the medical report, the 
examiner stated that the veteran's condition "is not likely 
related to the accident 1/24/84, as review [sic] of medical 
records reveals that the patient had no neck pain at the 
time."  Although this medical opinion was clearly stated, 
the notes at the beginning of the report state, "Neck was 
injured in this accident..."  Further, the private medical 
opinion provided a theory as to a possible delay of symptoms 
that the VA examiner did not address.  Moreover, as pointed 
out by the veteran's representative, service medical records 
do show complaints of neck pain on more than one occasion.

The veteran should be afforded the opportunity to submit a 
thorough medical opinion from his private physician, to 
include a statement regarding whether the historical records 
was reviewed.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination, or obtain a private medical opinion based upon a 
review of the evidence of record, if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

Based on the new medical theory raised by the physician at 
the Dakota Clinic, the Board finds that the veteran should be 
afforded another private or VA examination to determine if 
his current condition is etiologically related to service.  

The Board notes that the veteran's representative, in a March 
2004 statement submitted on the veteran's behalf in lieu of 
VA Form 646, indicated that there may be outstanding medical 
records that have not been obtained by the RO.  He asserts 
that the RO has not obtained records from the initial 
inservice injury in 1984 from Washoe Medical Center located 
in Reno, Nevada, and that records identified in Social 
Security Administration documents have not been obtain 
including those relating to treatment from the VA Medical 
Center in Fargo, North Dakota; Innovis Health in Fargo; and 
Meritcare and Dakota Clinic in Fargo.  The Board notes that 
the record on appeal does contain some records from Innovis 
Health, Meritcare, and the Dakota Clinic.  However, on remand 
the RO should obtain complete information from the veteran 
regarding the health care providers that have provided 
treatment to him for his cervical spine disorder since 1986, 
and should associate any records not already obtained and 
associate them with the record on appeal.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this case is being remanded, the veteran should be provided 
updated VCAA notification which addressed the directives of 
Dingess/Hartman.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be provided updated 
VCAA notification which addresses 
Dingess/Hartman.

2.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated him for his 
cervical spine since 1986.  Of particular 
interest is information regarding 
treatment of the veteran's cervical spine 
from the VA Medical Center in Fargo, 
North Dakota; and Innovis Health, 
Meritcare and Dakota Clinic, all located 
in Fargo.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from these providers 
that are not already of record in order 
to ensure that complete records from 
these facilities are of record.

The AMC should also make a request for 
any available medical records relating to 
the veteran's inservice accident and 
treatment from Washoe Medical Center in 
Reno, Nevada, in 1984.  

The veteran should be afforded the 
opportunity to submit a thorough medical 
opinion from his private physician, to 
include a statement regarding whether the 
historical records including service 
medical records were reviewed.  

3.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current cervical spondylosis C5-6 with 
degenerative disc disease.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed, to include the September 2001 
correspondence from the Dakota Clinic and any 
subsequent documentation from that physician.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should opine as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not, that any 
current cervical spondylosis C5-6, with 
degenerative disc disease, is related to 
service.  

A rationale for any opinion expressed 
should be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


